329 F.2d 313
ANNISTON SOIL PIPE COMPANY, Appellant,v.CENTRAL FOUNDRY COMPANY, Appellee.Huey WHITE et al., Appellants,v.CENTRAL FOUNDRY CO., Appellee.
No. 20831.
United States Court of Appeals Fifth Circuit.
March 13, 1964.

Abe Berkowitz, Don M. Jones, and David J. Vann, Birmingham, Ala., Berkowitz & Lefkovits and Vann & Patrick, Birmingham, Ala., of counsel, for appellants.
Stuart A. Jackson, New York City, Perry Hubbard and Clement, Rosen, Hubbard & Waldrop, Tuscaloosa, Ala., for appellee.
Before MAGRUDER1 and JONES, Circuit Judges, and ELLIS, District judge.
PER CURIAM.


1
The only question on this appeal is whether the appellee corporation has its principal place of business in New York or in Alabama.  If its principal place of business is in New York there is the diversity of citizenship requisite for federal jurisdiction.  28 U.S.C.A. 1332(c).  If the principal place of business is Alabama there is no federal jurisdiction.  The district court decided that the principal place of business was in Alabama and dismissed the action.  Anniston Soil Pipe Co. v. Central Foundry Co., D.C., 216 F.Supp. 473.  We are in agreement with the district court in its decision and the reasons set forth in its opinion.  The judgment is


2
Affirmed.



1
 Senior Circuit Judge of the First Circuit, sitting by designation